Citation Nr: 0740078	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran presented testimony before the 
Board during a hearing at the RO.

The Board notes that the February 2005 rating decision held 
that new and material evidence ad been presented to reopen 
the previously denied claim of entitlement to service 
connection for hepatitis C and subsequently held that service 
connection for hepatitis C was not warranted.  Before the 
Board may consider the merits of a previously denied claim, 
it must conduct an independent review of the evidence to 
determine whether new and material evidence has been received 
to reopen a prior final decision: "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim for service connection 
for hepatitis C.


FINDINGS OF FACT

1.  In January 2003, the RO denied entitlement to service 
connection for hepatitis C.

2.  Evidence received since the January 2003 rating decision 
is new and relates to unestablished facts necessary to 
substantiate the claim.

3.  There is no medical evidence of record that the veteran's 
hepatitis C is in anyway attributable to service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 2003 rating decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Hepatitis C was not incurred during active service, nor 
is any such disability causally related to service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2004 and March 2006 letters, with 
respect to the claim of entitlement to service connection and 
the requirement to submit new and material evidence. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2004 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
entitlement to service connection for hepatitis C, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2004, prior to the 
adjudication of the matter in February 2005.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2004 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and VA 
outpatient reports.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for hepatitis C.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had hepatitis while in 
service.  Additionally, the record contains no probative 
evidence that demonstrates that the veteran's hepatitis C has 
a nexus to service.  Therefore, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

In January 2003, the claim of entitlement to service 
connection for hepatitis C was denied.  In July 2004, the 
veteran attempted to reopen his claim.  The record indicates 
that the RO reopened the matter and addressed the issue of 
service connection on the merits by means of a February 2005 
rating decision.  Although the RO has already reopened the 
matter, before the Board may consider the merits of a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision: "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the matter appropriately before the Board is 
whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
hepatitis C.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in January 2003.  The credibility of new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

The veteran alleges entitlement to service connection for 
hepatitis C.  His original application for VA compensation 
benefits for hepatitis C was filed in February 2001.  At that 
time, the veteran alleged that his hepatitis C was due to in-
service herbicide exposure.  The medical evidence of record 
included the veteran's service medical records and VA 
treatment records.

The veteran's service medical records were silent as to a 
diagnosis or complaints of symptomatology associated with 
hepatitis C.  VA treatment records demonstrated that the 
veteran was diagnosed as having cirrhosis of the liver and 
hepatitis C, in December 1998.  In January 2003, the RO held 
that service connection was not warranted for hepatitis C 
because there was no evidence that his hepatitis C had a 
nexus to service and hepatitis C was not a presumptive 
disability associated with herbicide exposure.  The veteran 
was given notice of the denial of benefits and of his 
appellate rights, but he did not appeal the rating decision.  
As such, the rating decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In July 2004, the veteran attempted to reopen his claim for 
service connection hepatitis C.  The veteran alleged that his 
current hepatitis C may be due to his in-service inoculations 
from jet-guns.   In support of his claim, the veteran 
submitted treatise evidence, which suggests that jet-gun 
injections can potentially transmit blood-borne infections 
and that Vietnam veterans show higher hepatitis C infection 
rates than the general population.  The veteran also 
submitted prior Board decisions that have granted entitlement 
to service connection for hepatitis C.

Thus, because the veteran's claim was originally denied as 
there was no evidence of a potential nexus to service, as due 
to herbicide exposure, the Board finds that the newly 
obtained evidence is both new and material because it was not 
previously before agency decision-makers and it relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, the claim is reopened.

Turning to the merits of the veteran's claim, the Board 
concludes that service connection for hepatitis C is not 
warranted.  Although the medical evidence of record 
demonstrates that the veteran has been diagnosed as having 
hepatitis C there is no evidence of a nexus to service.  
Service medical records reveal no references to treatment or 
complaints of symptomatology associated with hepatitis C.  
Additionally, there was no indication of the hepatitis C 
virus until 1998, twenty-five years after the veteran's 
period of service.

It is noted that the veteran has submitted medical treatises 
which suggest that jet-gun injections can potentially 
transmit blood-borne infections and that Vietnam veterans 
show higher hepatitis C infection rates than the general 
population.  The treatise evidence, however, is speculative 
and specifically states that there is no documented evidence 
of jet-gun injectors transmitting hepatitis C.  The veteran 
has also submitted a copy of a Board decision which awarded 
service connection for hepatitis C as due to jet-gun 
injections.  The aforementioned Board decision was based upon 
the veteran's history of no known risk factors and a medical 
opinion indicating a nexus to service.  In this matter, the 
record contains absolutely no probative evidence supporting 
the veteran's theory of entitlement.

The Board acknowledges the veteran's contention that his 
period of service resulted in his hepatitis C.  Nonetheless, 
medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Moreover, the record does not contain any medical evidence in 
support of the veteran's theory of entitlement.  In the 
absence of any such evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for hepatitis C.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hepatitis C is reopened 
and the appeal is granted to this extent only.

Service connection for hepatitis C is denied




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


